Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 07/22/2022 is acknowledged.

Examiner has rejoined the withdrawn claims 15-20 because examining the two groups has not caused a serious burden during search and examination.  As such, claims 1-20 have been examined as follow:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 2, the use of the phrase “a second adapter” is improper because nothing of “a first adapter” is claimed in claim 1.  For the purpose of examination, claim 9 depends from claim 2 is assumed.
In claim 10, line 2, the use of the phrases “a third filter element” and “a fourth filter element” are improper because nothing of “a second filter element” or “a third filter element” is claimed in claim 1.  For the purpose of examination, claim 10 depends from claim 8 is assumed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106391358 B in view of Carcasi et al (US 2015/0331322 A1) and Yoshihara et al (US 2015/0125793A1).
CN’358 discloses (see Fig 1 and English Translation doc) a coating device/system provided with a filter device, the coating device is capable of applying a photoresist coating (see [0003]), wherein the filter or coating device comprises: a liquid storage tank (91), configured to hold photoresist to be filtered; a stirring structure (92), comprising a stirring tank and a stirring assembly (921) least partially received in the stirring tank; a first pipeline (951), one end of the first pipeline communicating with the liquid storage tank, the other end of the first pipeline communicating with the stirring tank; a first filter assembly (97), provided on the first pipeline and located between the liquid storage tank and the stirring tank; and a second pipeline (952), one end of the second pipeline communicating with the stirring tank, the other end of the second pipeline being connected to a coating device (2). CN’358 further teaches (see para [0098-0099]) a pressure source or pressurized pump 96, but lacks teaching a pressure detection assembly.  Yoshihara et al (see para [0059] and Figs 8-9) and Carcasi et al (see para [0044] and Fig3A) teach a first pressure detection assembly (79, P1 respectively), provided on a pipeline and configured to detect a pressure of the processing liquid in the pipeline.  Furthermore, Carcasi et al teaches measuring pressure drop across a filter 52 by detecting pressure on both sides of the filter using sensor P1, P2 in optimizing operations (see Fig 3A and para [0044]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a pressure detecting device in CN’358 in the first pipeline to choose a percentage of the overall pump volume and optimize operations as taught by Carcasi (see para [0044]).

Allowable Subject Matter
Claim 14 is allowed.

Claims 2-8 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  As to claims 2-7 and 16-20, CN’358 appears to teach a liquid storage tank body having an adapter (see Fig 1), but lacks teaching a vent pipe passing through the adapter.  Carcasi et al teaches a buffer tank vent to atmosphere (see para [0048].  Zheng (US 2019/0282931) also teaches (see para [0030] and Fig 1) a tank with a second container, connected to a storage connector, provided with an air vent 24. In Zheng the storage tank is not connected to a vent pipe in similar manner as Carcasi et al.  Prior art of record does not specifically teach or suggest the following limitation a vent pipe, one end of the vent pipe passing through the first adapter of the tank body of the liquid storage tank, such that the skilled artisan would view each of them obvious in light of CN’385.  As to claims 8 and 10-13, CN’358 lacks teaching a plurality of filters provided in series in the first pipeline.  Muroi et al (US 2009/0092994A1) teaches a resist coating apparatus provided with filters using different pore size membrane (see para [0026] and [0068]).  Yoshihara et al (US 2015/0000517 a1) teaches an apparatus for treating a wafer substrate having a plurality of filters (including two, three or more filters, see para [0119]).  However, in Yoshihara et al’517 the first filter element is not close to the liquid storage tank, instead the plurality of filters is close to the stirring tank. Prior art of record does not specifically teach or suggest a filter device or a photoresist coating system comprising, among others, the following limitations: the first filter element being close to the liquid storage tank, the second filter element being close to the stirring tank, a pore size of the first filter element being greater than or equal to a pore size of the second filter element, such that the skilled artisan would view each of them obvious in light of CN’385.  As to claim 14, in similar manner as claim 1, CN’358 lacks teaching a plurality of filters provided in series in the first pipeline.  Muroi et al (US 2009/0092994A1) teaches a resist coating apparatus provided with filters using different pore size membrane (see para [0026] and [0068]).  Yoshihara et al’517 teaches an apparatus for treating a wafer substrate having a plurality of filters (including two, three or more filters, see para [0119]).  However, in Yoshihara et al’517 the first filter element and the second filter element are not located between the liquid storage tank and the stirring tank. Prior art of record does not specifically teach or suggest a filter device or a photoresist coating system comprising, among others, the following limitations: the first filter element and the second filter element being located between the liquid storage tank and the stirring tan, and the third filter element and the fourth filter element being located between the stirring tank and the coating device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/